EXHIBIT 10.2





THIS AMENDMENT NO. 3 TO ASSET PURCHASE AGREEMENT dated as of August 21, 2015
(the “Amendment”) is entered into by and between:
(1)ANIXTER INC., a Delaware corporation (the “Seller”); and


(2)OPTIMAS OE SOLUTIONS, LLC (formerly AIP/FASTENERS LLC), a Delaware limited
liability company (the “Buyer” and, collectively with the Seller, the “Parties”
and each a “Party”).


W I T N E S S E T H
WHEREAS, the Parties are party to that certain Asset Purchase Agreement dated as
of February 11, 2015, as amended by Amendment No. 1 thereto dated as of March
24, 2015, and Amendment No. 2 thereto dated as of June 1, 2015 (as so amended,
the “Agreement”); and
WHEREAS, the Parties wish to amend the Agreement as set forth in this Amendment.
NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
1.
Definitions. Except as otherwise expressly indicated herein, capitalized terms
used in this Amendment shall have the meanings given them in the Agreement.



2.
Amendment of Agreement Section 3.3(a). Clause (a) of Section 3.3 of the
Agreement shall be, and hereby is, amended and restated in its entirety to read
as follows:



“Not later than September 15, 2015, the Buyer shall prepare and deliver to the
Seller a statement (the “Initial Statement”) calculating and setting forth the
actual Adjustment Value on the Economic Closing Date (the “Closing Adjustment
Value”), which statement shall include a worksheet setting forth in reasonable
detail how such value and payment were calculated. The Initial Statement shall
be prepared in accordance with GAAP and consistent with Schedule 1.1(a) and the
Agreed Valuation Principles.”


3.
No Other Amendment. Except as expressly provided in this Amendment, the
Agreement is not, and shall not be deemed to be, amended, modified or waived in
any manner whatsoever, and, as so amended, is hereby ratified and confirmed.



4.
Incorporation of Provisions. The provisions of Sections 12.7, 12.8, 12.9 and
12.12 of the Agreement are hereby incorporated in this Amendment, mutatis
mutandi, as effectively as if set forth herein in full.

[Signature page follows]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year first above written:
ANIXTER INC.

By: /s/ Ted Dosch     
Name: Ted Dosch    
Title: Executive Vice President –
Finance & Chief Financial Officer


    
OPTIMAS OE SOLUTIONS, LLC

By: /s/ Stanley Edme     
Name: Stanley Edme    
Title:    Vice President and Secretary


